Citation Nr: 0120338	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  01-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period February 
25, 1982, to August 23, 1998.


REPRESENTATION

Appellant represented by:	Don Holbrook, Attorney 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In March 2001, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
acting Member of the Board.  A transcript of that hearing is 
of record.

Evidence pertinent to the issue on appeal was received at the 
Board in March 2001.  The veteran waived initial RO 
consideration of that evidence.


REMAND

The record reveals that, for much of the period of time for 
which he is seeking an increased evaluation for PTSD, the 
veteran worked for the United States Postal Service (USPS).  
At the hearing in March 2001, the veteran testified that: he 
became a full-time employee of the USPS in approximately 
August 1984; he went on sick leave from his employment with 
the USPS sometime in 1998, and he left his employment with 
the USPS later that year.  He also testified that his job 
assignment at the USPS was changed sometime in 1997, and that 
the change affected his mental status.

The Board finds that the veteran's USPS personnel records 
would provide information as to his dates of employment and 
periods of sick leave while he was employed by USPS, and the 
Board notes that his employment with the USPS appears to have 
started and ended during the pendency of his current appeal 
to the Board.  His USPS personnel records are thus pertinent 
to the issue before the Board and should be obtained prior to 
a final disposition of the appeal.  This case will be 
remanded to the RO for that purpose.  In addition, the 
evidence for consideration by the Board should include 
records of all psychiatric treatment of the veteran from 
January 1997 through August 1998.  Any such records not 
already contained in the claims file should be obtained while 
this case is in remand status.

The Board also notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A).  While this case is in remand 
status, the RO may determine whether any further action by VA 
is required by the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, which 
rendered psychiatric treatment to him 
from January 1997 through August 1998.  
After obtaining any necessary releases 
from the veteran, the RO should attempt 
to obtain copies of all such clinical 
records not already of record.  In the 
event that any records identified by the 
veteran are not obtained, the RO should 
comply with the notice provisions of the 
VCAA.  The RO should also review the 
claims file and ensure that all 
notice/assistance requirements of the 
VCAA have been met.

2.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file a copy of the veteran's 
complete United States Postal Service 
personnel records.

3.  After completion of these actions, 
the RO should review the expanded record 
and determine whether the veteran's claim 
may be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The purposes of this remand are to obtain clarifying 
information, to assist the veteran in the development of 
facts pertinent to his claim, and to comply with the VCAA.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran and his 
representative have the right to submit additional evidence 
and argument in connection with the matter remanded by the 
Board to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




